--------------------------------------------------------------------------------

Exhibit 10.1
AUDIT COMMITTEE CHARTER


The following Audit Committee Charter was adopted by the Board of Directors of
Parametric Sound Corporation, (the “Company”):


1. Members. The Board of Directors (“BOD”) will appoint an Audit Committee of at
least two (2) members, consisting of a minimum of two (2) “independent”
directors of the Board. “Independent” means a director who meets the definition
of “independence” under applicable securities legislation and the stock exchange
or trading market upon which the Company’s shares are listed for trading, if
any, as confirmed by the BOD. If there are not two (2) independent directors
available on the BOD then the entire BOD by default becomes the Audit Committee.


At least one (1) member of the Audit Committee must be financially sophisticated
and shall have past employment experience in finance or accounting, requisite
professional certification in accounting or other financial experience or
background, as determined by the BOD. Each other member of the Audit Committee
must be financially literate and be able to read and understand fundamental
financial statements that present a breadth and level complexity of accounting
issues generally comparable to those expected to be raised by the Company’s
financial statements, including a balance sheet, income statement and cash flow
statement, as confirmed by the BOD. Each appointed member of the Audit Committee
shall be subject to annual reconfirmation and may be removed by the BOD at any
time.


2. Purposes, Duties, and Responsibilities. The Audit Committee represents the
BOD in discharging its responsibility relating to the accounting, reporting and
financial practices of the Company and its subsidiaries, and has general
responsibility for oversight of internal controls, accounting and audit
activities and legal compliance of the Company and its subsidiaries. However,
the Audit Committee’s function shall not relieve the Company’s management of its
responsibilities for preparing financial statements, which accurately and fairly
present the Company’s financial results and conditions or the responsibilities
of the independent accountants relating to the audit or review of financial
statements.


Specifically, the Audit Committee will:


(a)  
Have the authority with respect to the appointment (including terms of
appointment such as compensation and scope of duties) and retention of discharge
of the independent public accountants as auditors of the Company who perform the
annual audit or other audit, review or attest services in accordance with
applicable securities laws, which accountants shall be ultimately accountable to
the BOD through the Audit Committee. The external auditor of the Company will
report directly to the Audit Committee.

(b)  
Have the authority to communicate directly with the independent auditors of the
Company.

(c)  
Review with the [independent accountants] the scope of the audit and the results
of the annual audit examination by the independent accountants and any reports
of the independent accountants with respect to reviews of interim financial
statements or other audit, review or attest services. The Audit Committee will
be responsible for resolving any disagreements between management and the
[external auditor] regarding financial reporting.

(d)  
Review information, including written statements from the independent
accountants, concerning any relationships between the auditors and the Company
or any other relationships that may adversely affect the independence of the
auditors and assess the independence of the outside auditor.

(e)  
Review and discuss with management and the [independent auditors] the Company’s
annual audited financial statements prior to their public disclosure, including
a discussion with the auditors of their judgments as to the quality of the
Company’s accounting principles.

 
 
 

--------------------------------------------------------------------------------

 











(f)  
Review the Company’s annual and interim earnings press releases prior to their
public disclosure.

(g)  
Review the services to be provided by the independent auditors to assure that
the independent auditors do not undertake any engagement for services for the
Company that would constitute prohibited services under applicable securities
laws under the rules of any stock exchange or trading market on which the
Company’s shares are listed for trading (if applicable), or could be viewed as
compromising the auditor’s independence. The Audit Committee must pre-approve
all non-audit services to be provided to the Company or its subsidiaries.

(h)  
Review with management and the independent auditors the results of any
significant matters identified as a result of the independent auditors’ interim
review procedures prior to the filing of each quarterly financial statements or
as soon thereafter as possible.

(i)  
Review the annual program for the Company’s internal audits, if any, and review
audit reports submitted by the internal auditing staff, if any.

(j)  
Periodically review and discuss with management the adequacy of the Company’s
internal controls.

(k)  
Review changes in the accounting policies of the Company and accounting and
financial reporting proposals that are provided by the independent accountants
that may have a significant impact on the Company’s financial reports, and make
comments on the foregoing to the BOD.

(l)  
Review and approve the Company’s hiring policies regarding partners, employees
and former partners and employees of the present and formal external auditor of
the Company.

(m)  
Annually review the adequacy of the Audit Committee Charter and submit any
recommended changes to the BOD for its consideration.

(n)  
Make reports and recommendations to the BOD within the scope of its functions.

(o)  
Review periodically, with the Company’s counsel, both internal and external, any
legal matter that could have a significant impact on the Company’s financial
statements.

(p)  
Establish procedures for receipt, retention and treatment of complaints received
by the Company regarding auditing, internal accounting controls or accounting
matters and establish procedures for the confidential, anonymous submission by
employees of the Company of concerns regarding questionable accounting or
auditing matters.

(q)  
Where considered necessary by the Audit Committee to carry out its duties, have
the authority to engage independent counsel and/or other advisors at the
Company’s expense upon the terms and conditions, including compensation,
determined by the Audit Committee.

(r)  
Satisfy itself that management has established procedures that facilitate
compliance with the disclosure and financial reporting controls provisions of
applicable securities laws, including adequate procedures for the review of the
Company’s public disclosure of financial information extracted or derived from
the Company’s financial statements. The Audit Committee will assess the adequacy
of these procedures annually.

(s)  
Review and monitor all related party transactions, which may be entered into by
the Company as required by rules of the stock exchange or trading market upon
which the Company’s shares are listed for trading, if any.

(t)  
Ensure all public disclosure regarding the Audit Committee is made in compliance
with applicable stock exchange rules, if applicable, and securities legislation.

(u)  
At least annually perform an evaluation of the performance of the Committee and
its members, including a review of the Committee’s compliance with this Charter.



3. Meetings. The Audit Committee will, where and when possible, meet on a
regular basis at least once every quarter, and will hold special meetings as it
deems necessary or appropriate in its judgment. However, the Audit Committee may
meet at any time that the independent accountants believe that communication to
the Audit Committee is required. Meetings may be held in person or by telephone,
and shall be at such times and places as the Audit Committee determines. As it
deems appropriate, but not less than once each year, the Audit Committee will
meet in private session with the independent accountants. The majority of the
members of the Audit Committee constitutes a quorum and shall be empowered to
act on behalf of the Audit Committee. The members of the Audit Committee may
designate one member as chair.


 
 

--------------------------------------------------------------------------------

 
4. Compensation. No member of the Audit Committee shall receive compensation
other than director’s fees for service as a director of the Company and regular
benefits that other directors receive.


5. Limitation of Audit Committee's Role.  The Audit Committee members are not
acting as professional accountants or auditors, and their functions are not
intended to duplicate or substitute for the activities of management and the
independent auditors. The Audit Committee serves a BOD-level oversight role in
which it provides advice, counsel and direction to management and the
independent auditors on the basis of information it receives, discussions with
the accountants and the experience of the Audit Committee’s members in business,
financial and accounting matters.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------